DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28, 29, 31, 32, and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (20150379766) in view of Turn (20130321627).
Referring to claims 21 and 37, Newman shows an external sensor assembly for a vehicle (see figure 1 Ref 10), the external sensor assembly comprising:
a housing comprising (see figure 8 Ref 804):
a front segment (see figure 8 note the front of the housing Ref 804); a rear segment (see figure 8 note the rear of the housing Ref 804); and a set of air vents to enable air to circulate within the external sensor assembly (see the vent holes as well as the fans in figure 8);
a collection of sensors (see figure 8 note Ref 104, 106, 808a-808d also see paragraph 54), comprising a first set of forward-facing sensors (see figure 8 Ref 808b and 808c) aligned with a hole in the housing (see the hole allowing electrical communications between the sensors 808b and 808c with the processing circuitry Ref 
at least a first long distance sensor mounted to the housing (see figure 8 note the LIDAR sensors Ref 800 and 802).
While Newman does show openings in the housing corresponding to the front-facing and rear-facing sensors the holes are for electrical communications and Newman shows showing side facing sensors that are housed (see figure 8 note Ref 104 and 106) and corresponding openings in the sides of the housing (see figure 8 note the openings in the housing on the side) allowing the sensors to be exposed Newman does not show a housing around the front-facing and rear-facing sensors and therefore do not show openings in the front segment and rear segment of the housing.  
Turn shows a similar device that includes a fully enclosed housing around the sensors (see figure 3) that includes openings in the housing corresponding to the sensors (see figure 5 note Ref 104 and 108).  It would have been obvious to include the fully encompassing housing as shown by Turn and corresponding openings for each of the sensors to allow for better protection of the sensor elements from debris that may be present when using the sensor device on a vehicle in the unpredictable environment of a roadway. 

Referring to claim 23, Newman shows the forward-facing sensors are optical sensors (see paragraph 54 note the sensors are cameras).
Referring to claim 24, Newman shows wherein the rear-facing sensors are optical sensors (see paragraph 54 note the cameras are sensors).
Referring to claim 28, Newman shows collection of sensors includes multiple sets of stereoscopic camera (see paragraph 38). 
Referring to claim 29, Newman shows the housing comprises openings for sets of at least two cameras which collectively provide a stereoscopic camera set (see figure 8 note the openings 104 and 106).
Referring to claim 31, Newman shows a mapping sensor provided with an exterior surface of the housing (see paragraph 50 note the representation of the environment).
Referring to claim 32, Newman shows the housing is structured to mount to a roof of an exterior surface of the vehicle (see figure 1 Ref 100).
Referring to claim 34, Newman shows wherein the housing is modular (see fig 8).
Referring to claim 35 and 36, Newman shows a LIDAR sensor for the first long distance sensor (see paragraph 104), it is extremely well known that vehicle based LIDAR sensors rotate, this is extremely well known and adds no new or unexpected results.  
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (20150379766) in view of Turn (20130321627) and Fairfield (20110182475).
Referring to claim 30, Newman fails to show but Fairfield shows at least one designated forward-facing camera positioned to detect a traffic light as the vehicle approaches the traffic light (see paragraph 186 also see figure 3).  It would have been obvious to include a camera that is dedicated to detecting a traffic light because this allows the system to monitor the changing of lights and how that relates to the flow of traffic being detected around the system. 
 Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (20150379766) in view of Turn (20130321627) and Richards (20160214534).
Referring to claim 25, Newman fails to show but Richards shows further comprising a sonar unit (see paragraph 33).  Note that Richards renders obvious a substitution of an optical detector with a SONAR device, this is extremely well known and adds no new or unexpected results.  
Referring to claim 26, Newman fails to show but Richards shows multiple wireless transceivers, each of the multiple wireless transceivers to at least receive or transmit wireless data of a corresponding type (see paragraph 39).  It would have been obvious to include the wireless transceivers because this is extremely well known and adds no new or unexpected results.  
Referring to claim 27, with the modification of Richards it would have been obvious to include one or more antenna structures integrated with the housing for use .
Claims 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (20150379766) in view of Turn (20130321627) and Gruver (20160282468).
Referring to claim 33, Newman fails to show but Gruver shows a housing that is unitary (see figure 1b Ref 126).  It would have been obvious to include the unitary housing because this is extremely well known and adds no new or unexpected results.  
Referring to claim 39, Newman shows an external sensor assembly for a vehicle (see figure 1 Ref 10), the external sensor assembly comprising:
a housing comprising (see figure 8 Ref 804):
a front segment (see figure 8 note the front of the housing Ref 804); a rear segment (see figure 8 note the rear of the housing Ref 804); and a set of air vents to enable air to circulate within the external sensor assembly (see the vent holes as well as the fans in figure 8);
a collection of sensors (see figure 8 note Ref 104, 106, 808a-808d also see paragraph 54), comprising a first set of forward-facing sensors (see figure 8 Ref 808b and 808c) aligned with a hole in the housing (see the hole allowing electrical communications between the sensors 808b and 808c with the processing circuitry Ref 112), and a second set of rear-facing sensors (see figure 8 Ref 808a and 808d note that 808d is not show in figure 8 however it is discussed in paragraph 54) aligned with a hole in the housing (see the holes allowing electrical communication between sensors 808a 
at least a first long distance sensor mounted to the housing (see figure 8 note the LIDAR sensors Ref 800 and 802).
While Newman does show openings in the housing corresponding to the front-facing and rear-facing sensors the holes are for electrical communications and Newman shows showing side facing sensors that are housed (see figure 8 note Ref 104 and 106) and corresponding openings in the sides of the housing (see figure 8 note the openings in the housing on the side) allowing the sensors to be exposed Newman does not show a housing around the front-facing and rear-facing sensors and therefore do not show openings in the front segment and rear segment of the housing.  
Turn shows a similar device that includes a fully enclosed housing around the sensors (see figure 3) that includes openings in the housing corresponding to the sensors (see figure 5 note Ref 104 and 108).  It would have been obvious to include the fully encompassing housing as shown by Turn and corresponding openings for each of the sensors to allow for better protection of the sensor elements from debris that may be present when using the sensor device on a vehicle in the unpredictable environment of a roadway. 
However Newman fails to explicitly show the sensor device is used in an autonomous vehicle.  
Gruver shows a similar sensor device that is used in an autonomous vehicle (see figure 9).  It would have been obvious to include the sensor device in an autonomous .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyhofer (20170259753).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645